Citation Nr: 0810502	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a facial rash, 
including pseudofolliculitis barbae, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a skin rash, 
including seborrheic dermatitis and photosensitive 
dermatitis, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by chest pain, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by aching shoulder joints, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by shortness of breath, to include as due to an 
undiagnosed illness.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
April 1999.  The veteran had three periods of continuous 
service; he received a dishonorable discharge during his 
final period of service.  An October 2002 administrative 
decision determined that the veteran is eligible for VA 
benefits only for the period of service from October 5, 1987, 
to October 4, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The issues before the 
Board today were remanded in March 2007 for further 
evidentiary and procedural development.  As discussed in more 
detail below, this was not accomplished; therefore, a remand 
is necessary.

The Board notes that it referred the above claimed 
disabilities to the RO to be adjudicated as due to an 
undiagnosed illness in the Introduction of the March 2007 
remand.  Recently the Court of Appeals for Veterans Claims 
(Court) held that separate theories in support of a claim for 
a particular disability are to be adjudicated under one 
claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005).  As such, separate adjudication of the 
veteran's disabilities under a separate theory of entitlement 
(in this case, undiagnosed illness under 38 C.F.R. § 3.317) 
is not warranted.  Since it appears that no action has been 
taken on the Board's March 2007 referral, the Board has 
recharacterized the issues as above to include the veteran's 
assertion that his disabilities should be considered as due 
to an undiagnosed illness.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2007 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to supply the veteran with notice 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to all of his claims on appeal.  The 
Appeals Management Center (AMC) sent the veteran a letter in 
April 2007 which partially satisfied the elements of notice 
required by the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  The April 2007 letter failed, 
however, to provide the veteran with first element notice as 
to what information and evidence is necessary to substantiate 
a service connection claim.  

In light of the above circumstances, the Board finds that 
there has not been substantial compliance with the March 2007 
remand directives.  As such, a new remand is required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders).

As discussed in the Introduction, the Board has 
recharacterized each of the veteran's claimed disabilities to 
reflect his assertion that he may be entitled to service 
connection for such disabilities under the provisions of 
38 C.F.R. § 3.317 (compensation for certain disabilities due 
to an undiagnosed illness).  As such, the AOJ should ensure 
that all notice and development necessitated by this theory 
of entitlement is completed prior to readjudicating the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter in accordance 
with 
with respect to this issues , in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and Dingess, supra  specific to 
the veteran's claims of service connection 
for: (1) a facial rash, including 
pseudofolliculitis barbae, to include as due 
to an undiagnosed illness; (2) a skin rash, 
including seborrheic dermatitis and 
photosensitive dermatitis, to include as due 
to an undiagnosed illness; (3) a disability 
manifested by chest pain, to include as due 
to an undiagnosed illness; (4) headaches, to 
include as due to an undiagnosed illness; 
(5) a disability manifested by aching 
shoulder joints, to include as due to an 
undiagnosed illness; and (6) a disability 
manifested by shortness of breath, to 
include as due to an undiagnosed illness.  
This letter must advise the veteran of the 
types of evidence and information needed to 
substantiate his service connection claims, 
including the evidence needed to 
substantiate these claims under 38 C.F.R. 
§ 3.317 (undiagnosed illness).  

2.  Request that the veteran either (a) 
submit evidence regarding treatment for his 
claimed disabilities since service, or (b) 
submit information sufficient to request 
such information from the appropriate 
federal and non-federal facilities and 
providers.  He should be instructed to 
include the names, addresses, dates of 
treatment, and release forms, if necessary.

3.  After completion of the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims of service 
connection to include as due to an 
undiagnosed illness.  If the benefits sought 
on appeal remain denied, provide the veteran 
and his representative, if any, with a 
supplemental statement of the case.  Subject 
to current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



